Title: From George Washington to Major General John Armstrong, 28 December 1777
From: Washington, George
To: Armstrong, John



Dear sir
Head Quarters [Valley Forge] 28th Decr 1777

I have this Morning receiv’d your Favor of 26th Inst. The Method you have adopted for preventing the Intercourse & Supply of Marketting from the Country, I think is a good One, & I expect will have the intended effect, though I fear it is impossible to put a total Stop to it

even by the greatest exertions of the Officers, as there are many Avenues to Town which it will be found difficult to Guard. Congress had Information that there was a great quantity of Flour near the British Lines which I suppose by what you mention to be groundless.
I have, by their desire, issued a Proclamation ordering the Farmers to Thresh out their Wheat & prepare it for Mill, & that in case of Noncompliance within certain Periods, it shall be seiz’d upon for the use of the Army & only paid for as Straw—A number of printed Copies are to be sent from Lancaster, when they arrive I shall forward a proportion to you—When the wheat is ready the Commissaries will go thro the Country & pay a generous price for it.
Our Want of the Article you mention has been reliev’d in a temporary manner, but not fix’d upon so good a foundation, as to prevent my apprehensions of similar & indeed greater inconveniencies happening in the Course of this Winter from the same cause.
By the last Accounts from below the British Army remain in the same situation—When they return & things are a little settled here, I shall readily agree to your request of having Genl Potter with you & will give him directions accordingly.
I have now to acknowledge your favor of 23d inst. by a return Express—The Troops which had March’d over the foot Bridge at Matsons ford had return’d before I came up—this was occasion’d by the Officers not knowing the Numbers or Situation of the Enemy, & the risque of passing thro so great a Defile as lies on this side the River, As soon as I was acquainted with the Circumstance of the Bridge, I order’d them to stop & repair what damage had been done—had we been acquaint’d with the strength of the Enemy upon this Occasion something very advantageous might have been effect’d, As the meeting I believe, was very unexpect’d on both Sides—however it is always much easier to see where advantages might have been taken, & what ought to be done, when the matter in agitation is pass’d beyond a possibility of being recall’d. I am &C.

G.W.

